UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22764 CPG Carlyle Private Equity Master Fund, LLC (Exact name of registrant as specified in charter) 805 Third Avenue New York, New York 10022 (Address of principal executive offices) (Zip code) Mitchell A. Tanzman c/o Central Park Advisers, LLC 805 Third Avenue New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 317-9200 Date of fiscal year end: March 31 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. CPG Carlyle Private Equity Master Fund, LLC (a Delaware Limited Liability Company) Financial Statements For the Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 With Report of Independent Registered Public Accounting Firm CPG Carlyle Private Equity Master Fund, LLC Table of Contents For the Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2-3 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9-15 Fund Management (unaudited) 16-17 Other Information (unaudited) 18 1 CPG Carlyle Private Equity Master Fund, LLC Schedule of Investments March 31, 2014 Investment Funds — 35.53% Geographic Region Cost Fair Value Co-Investments — 0.98% Carlyle Interlink Coinvestment, L.P. a North America $ $ Total Co-Investments Primary Investments — 3.55% Carlyle International Energy Partners, L.P. a North America Carlyle Partners VI, L.P. a North America Carlyle Strategic Partners III, L.P. a North America Total Primary Investments Secondary Investments — 31.00% Carlyle Asia Growth Partners IV, L.P. a Asia Carlyle Asia Partners II, L.P. a Asia Carlyle Europe Partners II, L.P. a Europe Carlyle Europe Partners III, L.P. a Europe Carlyle Europe Technology Partners, L.P. a Europe Carlyle Partners IV, L.P. a North America Carlyle Partners V, L.P. a North America Carlyle Strategic Partners II, L.P. a North America Total Secondary Investments Total Investments in Investment Funds $ $ Short-Term Investments — 65.78% Money Market Fund — 65.78% Fidelity Institutional Money Market Portfolio, Class I, 0.05% b $ $ Total Short-Term Investments $ $ Total Investments — 101.31% $ $ Liabilities in excess of other assets — (1.31%) ) Net Assets — 100.00% $ a Investment Funds have no redemption provisions, are issued in private placement transactions and are restricted as to resale. b The rate shown is the annualized 7-day yield as of March 31, 2014. See accompanying notes to financial statements. 2 CPG Carlyle Private Equity Master Fund, LLC Schedule of Investments (Continued) March 31, 2014 Investment Funds as of March 31, 2014 Private Equity Type Percent of Total Net Assets Investment Funds Co-Investments % Primary Investments % Secondary Investments % Total Investments in Investment Funds % Short-Term Investments % Total Investments % Liabilities in excess of Other Assets %) Total Net Assets % See accompanying notes to financial statements. 3 CPG Carlyle Private Equity Master Fund, LLC Statement of Assets and Liabilities March 31, 2014 Assets Investments in Investment Funds, at fair value (cost $81,251,514) $ Short-term investments, at fair value (cost $182,002,562) Cash denominated in foreign currencies (cost $2,423,076) Receivable for distributions from Investment Funds Advanced subscriptions in investments in Investment Funds Receivable from Adviser Prepaid expenses and other assets Total Assets $ Liabilities Payable for investments purchased, not yet settled Payable to Adviser Professional fees payable Directors' fees payable Accounts payable and other accrued expenses Total Liabilities Net Assets $ Composition of Net Assets Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain from investments in Investment Funds and other foreign currency denominated assets and liabilities Accumulated net unrealized appreciation on investments in Investment Funds and other foreign currency denominated assets and liabilities Net Assets $ See accompanying notes to financial statements. 4 CPG Carlyle Private Equity Master Fund, LLC Statement of Operations For the Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 Investment Income Dividend income $ Interest income Expenses Management fee Organizational expenses Professional fees Accounting and administration fees Directors' fees Other fees Total Expenses Fees waived by the Adviser (See Note 4) ) Net Expenses Net Investment Loss ) Net Realized Gain and Unrealized Appreciation on Investments in Investment Funds and Other Foreign Currency Denominated Assets and Liabilities Net realized gain from: Investments in Investment Funds Foreign currency Net unrealized appreciation on: Investments in Investment Funds Foreign currency Net Realized Gain and Unrealized Appreciation on Investments in Investment Funds and Other Foreign Currency Denominated Assets and Liabilities Net Increase in Net Assets Resulting from Operations $ See accompanying notes to financial statements. 5 CPG Carlyle Private Equity Master Fund, LLC Statement of Changes in Net Assets For the Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 Changes in Net Assets Resulting from Operations Net investment loss $ ) Net realized gain from investments in Investment Funds and other foreign currency denominated assets and liabilities Net unrealized appreciation on investments in Investment Funds and other foreign currency denominated assets and liabilities Net Change in Net Assets Resulting from Operations Change in Net Assets Resulting from Capital Transactions Capital contributions Net Change in Net Assets Resulting from Capital Transactions Total Net Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Loss $ ) See accompanying notes to financial statements. 6 CPG Carlyle Private Equity Master Fund, LLC Statement of Cash Flows For the Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 Cash Flows From Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net realized gain from investments in Investment Funds ) Net unrealized appreciation on investments in Investment Funds ) Purchases of investments in Investment Funds ) Capital distributions received from Investment Funds Net purchases of short-term investments ) Increase in Assets: Receivable for distributions from Investment Funds ) Advance subscriptions in investments in Investment Funds ) Receivable from Adviser ) Prepaid expenses and other assets ) Increase in Liabilities: Payable for investments purchased, not yet settled Payable to Adviser Professional fees payable Directors' fees payable Accounts payable and other accrued expenses Net Cash Used in Operating Activities ) Cash Flows from Financing Activities: Proceeds from capital contributions Net Cash Provided by Financing Activities Net change in Cash Cash at beginning of period — Cash at end of period $ Supplemental disclosure of line of credit fees paid $ See accompanying notes to financial statements. 7 CPG Carlyle Private Equity Master Fund, LLC Financial Highlights Period from June 1, 2013 (Commencement of Operations) to March 31, 2014 Net Assets: Net Assets, end of period (in thousands) $ Ratios/Supplemental Data: Net Investment Loss %)(1) Gross Expenses (2) %(1) Expense Waiver %)(1) Net Expenses (3) %(1) Portfolio Turnover Rate %(4) Total Return (5) %(4) Annualized. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursement by the Adviser. Included in the above ratio are other expenses of 0.70%. Not annualized. Total investment return reflects the changes in net asset value based on the effects of the performance of the Master Fund during the period and adjusted for cash flows related to capital contributions during the period. See accompanying notes to financial statements. 8 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements March 31, 2014 1. ORGANIZATION CPG Carlyle Private Equity Master Fund, LLC (the “Master Fund”) was organized as a Delaware limited liability company on October 23, 2012. The Master Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as a closed-end, non-diversified management investment company. The Master Fund commenced operations on June 1, 2013. The Master Fund’s investment adviser is Central Park Advisers, LLC (the “Adviser”), a Delaware limited liability company registered under the Investment Advisers Act of 1940, as amended. The Master Fund’s investment objective is to seek attractive long-term capital appreciation. The Master Fund seeks to achieve its investment objective by investing predominantly in multiple alternative investment funds (“Investment Funds”) sponsored by The Carlyle Group L.P. and its affiliates (“Carlyle”) with an emphasis on private equity funds. The board of directors of the Master Fund (the “Board”) has overall responsibility to manage and control the business affairs of the Master Fund, including the complete and exclusive authority to oversee and to establish policies regarding the management, conduct and operations of the Master Fund’s business. The Board exercises the same powers, authority, and responsibility on behalf of the Master Fund as are customarily exercised by the board of directors of a registered investment company organized as a corporation. The Master Fund is a master investment portfolio in a master-feeder structure. CPG Carlyle Private Equity Fund, LLC (the “Feeder Fund”) invests substantially all of its assets in the limited liability company interests (“Interests”) of the Master Fund. As of March 31, 2014, the Feeder Fund owns 100.00% of the Master Fund’s Interests with the Adviser owning an amount which rounded to less than 0.00%. Interests are generally offered as of the first business day of each calendar month. Purchase proceeds do not represent the Master Fund's capital or become the Master Fund's assets until the first business day of the relevant calendar month. The Master Fund’s term is perpetual unless it is otherwise dissolved under the terms of its formation documents. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Master Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Federal Tax Information: It is the Master Fund’s policy to be classified as a partnership for U.S. federal income tax purposes. Each investor of the Master Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains or losses of the Master Fund. Accordingly, no U.S. federal, state or local income taxes are paid by the Master Fund on the income or gains of the Master Fund since the investors are individually liable for the taxes on their allocated share of such income or gains of the Master Fund. The Master Fund has adopted a tax year end of September 30. The Master Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of March 31, 2014, the tax years from the year 2013 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. Management evaluates the tax positions taken or expected to be taken in the course of preparing the Master Fund’s tax returns to determine whether the tax positions will “more-likely-than-not” be sustained upon examination by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold and that would result in a tax benefit or expense to the Master Fund would be recorded as a tax benefit or expense in the current year. The Master Fund has not recognized any tax liability for unrecognized tax benefits or expenses. The Master Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the period ended March 31, 2014, the Master Fund did not incur any interest or penalties. Cash: Cash denominated in foreign currencies consist of monies held at UMB Bank, N.A. (the “Custodian”). Such cash, at times, may exceed federally insured limits. The Master Fund has not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. There are no restrictions on the cash held by the Master Fund. 9 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Continued) March 31, 2014 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Short-Term Investments: Short-term investments represent an investment in a money market fund and are recorded at fair value. Investment Transactions: The Master Fund accounts for realized gains and losses from Investment Funds transactions based upon the pro-rata ratio of the fair value and cost of the underlying Investment Funds at the date of redemption. Dividend and interest income and expenses are recorded on the accrual basis. Distributions from Investment Funds will be received as underlying investments of the Investment Funds are liquidated. Distributions from Investment Funds occur at irregular intervals, and the exact timing of distributions from the Investment Funds cannot be determined. It is estimated that distributions will occur over the life of the Investment Funds. Organization Expenses: Costs incurred in connection with the organization of the Master Fund were estimated to be $662,500, all of which was expensed during the period ended March 31, 2014. Foreign Currency: Investments and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investments and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Master Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments in Investment Funds in the Statement of Operations. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Master Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments at period end, resulting from changes in exchange rates. Use of Estimates: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments: The fair value of the Master Fund’s assets and liabilities which qualify as financial instruments approximates the carrying amounts presented in the Statement of Assets and Liabilities. 3. PORTFOLIO VALUATION Fair value is defined as the price that the Master Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. Under U.S. GAAP, a three-level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Master Fund. Unobservable inputs reflect the Master Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observation of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below: • Level 1 — unadjusted quoted prices in active markets for identical financial instruments that the reporting entity has the ability to access at the measurement date. 10 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Continued) March 31, 2014 3. PORTFOLIO VALUATION (continued) • Level 2 — inputs other than quoted prices included within Level 1 that are observable for the financial instrument, either directly or indirectly. For investments measured at net asset value (“NAV”) as of the measurement date, included in this category are investments that can be withdrawn by the Master Fund at NAV as of the measurement date, or within one year from measurement date. • Level 3 — significant unobservable inputs for the financial instrument (including the Master Fund’s own assumptions in determining the fair value of investments). For investments measured at NAV as of the measurement date, included in this category are investments for which the Master Fund does not have the ability to redeem at NAV as of the measurement date due to holding periods greater than one year from the measurement date. U.S. GAAP requires that investments are classified within the level of the lowest significant input considered in determining fair value. In evaluating the level at which the Master Fund’s investments have been classified, the Master Fund has assessed factors including, but not limited to, price transparency and the existence or absence of certain restrictions at the measurement date. The Master Fund has assessed the following factors in determining the fair value hierarchy of its investments in Investment Funds: The private equity Investment Funds are generally restricted securities that are subject to substantial holding periods and are not traded in public markets, so that the Master Fund may not be able to resell some of its investments for extended periods, which may be several years. The types of private equity Investment Funds that the Master Fund may make include primary, secondary and direct investments/co-investments. Co-Investments represent opportunities to invest in specific portfolio companies that are typically made alongside an Investment Fund. Primary investments (the “Primary Investments”) are investments in newly established private equity funds. Secondary investments (the “Secondary Investments”) are investments in existing private equity funds that are acquired in privately negotiated transactions. Investment Funds subject to substantial holding periods are classified as Level 3 assets. The NAV of the Master Fund is determined by, or at the direction of, the Adviser as of the close of business at the end of any fiscal period in accordance with the valuation principles set forth below or as may be determined, from time to time, pursuant to policies established by the Board. The Master Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memorandums, as appropriate. The Master Fund’s Valuation Committee (the “Committee”) oversees the valuation process of the Master Fund’s investments. The Committee meets on a monthly basis and reports to the Audit Committee on a quarterly basis. The Master Fund’s investments in Investment Funds are carried at fair value which generally represents the Master Fund’s pro-rata interest in the net assets of each Investment Fund as reported by the administrators and/or investment managers of the underlying Investment Funds. All valuations utilize financial information supplied by each Investment Fund and are net of management and incentive fees or allocations payable to the Investment Funds’ managers or pursuant to the Investment Funds’ agreements. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser has assessed factors including, but not limited to, the individual Investment Funds' compliance with fair value measurements, price transparency and valuation procedures in place, and subscription and redemption activity. The Adviser and/or the Board will consider such information and consider whether it is appropriate, in light of all relevant circumstances, to value such a position at its NAV as reported or whether to adjust such value. The underlying investments of each Investment Fund are accounted for at fair value as described in each Investment Fund’s financial statements. (See Schedule of Investments) The fair value relating to certain underlying investments of these Investment Funds, for which there is no ready market, has been estimated by the respective Investment Funds’ management and is based upon available information in the absence of readily ascertainable fair values and does not necessarily represent amounts that might ultimately be realized. Due to the inherent uncertainty of valuation, those estimated fair values may differ significantly from the values that would have been used had a ready market for the investments existed. These differences could be material. 11 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Continued) March 31, 2014 3. PORTFOLIO VALUATION (continued) The following table sets forth information about the levels within the fair value hierarchy at which the Master Fund’s investments are measured as of March 31, 2014: Investments Level 1 Level 2 Level 3 Total Co-Investments $
